           Case 4:19-cr-00011-BMM Document 80 Filed 06/25/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 19-11-GF-BMM-JTJ

                       Plaintiff,                   ORDER

       vs.

 JOHNNY LEEQUINN
 McLAUGHLIN,

                      Defendant.


      The United States Probation Office filed a Petition on June 23, 2020,

requesting that the Court revoke Defendant Johnny Leequinn McLaughlin's

supervised release. McLaughlin appeared before the Court for his initial

appearance on June 25, 2020. The Court determined that McLaughlin may be

suffering from a mental disease or defect that should be evaluated before he

participates in the revocation hearing. 18 U.S.C. § 4244(a).

      Accordingly, IT IS HEREBY ORDERED:

      l.       McLaughlin shall undergo a mental health evaluation pursuant to

18 U.S.C. § 4244(b) to assist the Court in determining whether McLaughlin

suffers from a mental disease or defect that the Court should consider when it

conducts the revocation hearing and determines an appropriate sentence, if

necessary. The evaluation shall be completed within 30 days unless extended for
           Case 4:19-cr-00011-BMM Document 80 Filed 06/25/20 Page 2 of 2

good cause. 18 U.S.C. § 4247(b).

      2.       The examiner shall submit a report to the Court consistent with

18 U.S.C. § 4244(b) and 18 U.S.C. § 424 7(c). The report should also include any

recommendation the examiner may have as to how McLaughlin's mental condition

should affect any sentence imposed by the Court. 18 U.S.C. § 4247(c)(4)(E). The

examiner's report shall be filed under seal. The Clerk of Court shall provide a

copy of the report to McLaughlin and the United States.

      3.       The United States Marshals Service is directed to request that the

Bureau of Prisons designate the federal facility where McLaughlin will be

evaluated.

      4.      The United States Marshals Service shall notify the Court when it

receives notice of the facility that has been designated.

      5.      The United States Marshals Service shall transfer McLaughlin

to the designated facility, and shall transfer McLaughlin back to the District of

Montana upon completion of the evaluation.

      6.      The Clerk is directed to notify the parties and the United States

Marshals Service of the entry of this Order.

      DATED this 25th day of June, 2020.



                                                                                -,
                                               /        /    z,::/:.~:·
                                               ',.   /~fuhn John~ton      - ·----       -------
                                                       Uniced States Magistrate Judge
                                          2
